Citation Nr: 1730189	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ear infections.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for watering eyes.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for sexual dysfunction, to include as secondary to the service-connected lumbosacral spine disability.

6.  Entitlement to service connection for thoracic outlet syndrome.

7.  Entitlement to an initial compensable rating for hearing loss.

8.  Entitlement to an increased initial rating for chronic maxillary and frontal sinusitis with allergic rhinitis, rated as noncompensable prior to January 8, 2016, and as 30 percent disabling thereafter.  
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty and/or active duty for training periods from April 1975 to July 1975, July 1997 to December 1997, July 1998 to October 1998, March 1999 to July 1999, and October 2001 to October 2002.  He had service in the Southwest Asia Theater of Operations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2011, September 2012, and December 2013.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript is of record.  The claims listed on       the title page were remanded in November 2015 for additional development.   

The rating for chronic maxillary and frontal sinusitis was increased to 30 percent, effective January 8, 2016, in an April 2016 rating decision, which also recharacterized the disability as chronic maxillary and frontal sinusitis with allergic rhinitis.   

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claim for service connection for bilateral cataract, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will      be taken by the Board at this time, and the issue presently before the RO pertaining to entitlement to service connection for bilateral cataract will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  A current diagnosis related to the claimed ear infections is not of record, and symptoms of ear congestion and pain have been attributed to the Veteran's sinusitis or rhinitis. 

2.  The Veteran does not have a headache disorder distinct from headaches attributed to the service-connected chronic maxillary and frontal sinusitis with allergic rhinitis.  

3.  The most probative evidence does not establish that the Veteran's subjective complaint of watering eyes is related to service, and there were no objective signs of watering eyes perceptible to the examining physician so that the Veteran's subjective complaints could be verified independently.

4.  The most probative evidence does not establish that the Veteran's diabetes mellitus manifested during service or for many years thereafter, or that diabetes mellitus is related to service.  

5.  The most probative evidence does not establish that the Veteran's sexual dysfunction is related to service or that it is proximately due to or a result of the service-connected lumbosacral spine disability.  

6.  Electromyography (EMG) and nerve conduction studies do not support a current diagnosis of thoracic outlet syndrome, and the symptoms reported by the Veteran affecting both upper extremities have been attributed to a known clinical diagnosis.  

7.  The average puretone threshold in decibels during a VA audiological evaluation in May 2013 was 55 in the right ear and 62 in the left.  Speech recognition scores were 94 percent in both ears.

8.  The Veteran's loss has been no worse than Level I in either ear during the period of the claim. 

9.  For the period of the claim prior to January 8, 2016, the Veteran's chronic maxillary and frontal sinusitis with allergic rhinitis symptomatology more nearly approximates three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, .

10.  From January 8, 2016 the Veteran's chronic maxillary and frontal sinusitis   with allergic rhinitis has not been manifested by radical surgery with chronic osteomyelitis or repeated surgeries with near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting, 


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for ear infections have     not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The requirements for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

3.  The requirements for establishing service connection for watering eyes have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

4.  The requirements for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The requirements for establishing service connection for sexual dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).   

6.  The requirements for establishing service connection for thoracic outlet syndrome have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

7.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

8.  The criteria for an initial 10 percent rating for chronic maxillary and frontal sinusitis with allergic rhinitis have been more nearly approximated for the period    of the claim prior to January 8, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2016).

9.  From January 8, 2016, the criteria for a rating in excess of 30 percent for chronic maxillary and frontal sinusitis with allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters dated July 2011, July 2012, April 2013 and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed.      Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, records were obtained from the Social Security Administration (SSA); additional VA treatment records were obtained; the Veteran underwent several requested VA examinations with medical opinions were obtained; and a Supplemental Statement of the Case that includes the provisions of 38 C.F.R. § 3.317 and the correct evaluation for sinusitis was issued.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until     the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus   or other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease    shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137        (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection may be established on a secondary basis for a disability which    is proximately due to or a result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more during a presumptive period. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "qualifying chronic disability" means a chronic disability resulting      from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome)   that is defined by a cluster of signs or symptoms; (C) any diagnosed illness that     the Secretary determines in regulations prescribed under subsection (d) warrants 
presumptive service-connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Such chronic disability must have manifested either during active military, naval,   or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of at least 10 percent or more no later than December 31, 2021, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 C.F.R. § 3.317(a)(1). Objective indications of      a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. Disabilities that have existed for six months     or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. 38 C.F.R. § 3.317(a)(4). 

Compensation shall not be paid, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf war; or if there      is affirmative evidence that an undiagnosed illness was caused by a supervening condition or events that occurred between the appellant's most recent departure from active duty in the Southwest theater of operations during the Persian Gulf war and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).  As noted in the Introduction, the Veteran served in the Southwest Asia Theater of Operations.  Therefore, he qualifies for consideration for presumptive service connection for disabilities resulting from undiagnosed illness or unexplained chronic multi-symptom illness.

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially alleges that he has ear infections, headaches, and watering eyes due to environmental exposures in the Gulf War, such as dirt, dust, sand, and smoke from burn pits; that he became a diabetic because he was deployed many times to four continents, and served in Operations Enduring Freedom, Noble Eagle, and Deny Flight missions, during which the repeated intake of calorie and sugar-rich foods and meals, ready-to-eat (MREs), which were provided to him, caused him to become diabetic; that his sexual dysfunction is due, in part, to his service-connected lumbosacral spine disability; and that an enormous amount of drafting   on drafting tables in service, and having to hunch over the drafting table, caused him to develop thoracic outlet syndrome, which he states could also be due to his service-connected lumbosacral spine disability.  

In a July 2011 statement, the Veteran reported that his thoracic outlet syndrome started when he injured his back during Enduring Freedom deployment. It initially was very minor and a small nuisance so he did not complaint about it, thinking he had temporarily pinched a nerve or strained a muscle.  At that time, one arm or the other would periodically go numb for no apparent reason and it continued to slowly get worse until December 2008, when he thought he had awoken after having a stroke.  He reported that he was diagnosed by VA in September 2009.  

In a July 2011 VA Form 21-4138, T.L.W. reported that he had known the Veteran for over seven years as his neighbor and friend and had repeatedly heard him complain of weakness and numbness in both of his arms.  The Veteran had also indicated more than once that he was unable to weed his garden because of this problem and that he told his neighbor that he was diagnosed with thoracic outlet syndrome after an injury suffered in Enduring Freedom.  

In a July 2011 VA Form 21-4138, S.A.G. reported that he had known the Veteran for five years and had witnessed him complaining about thoracic outlet syndrome.  S.A.G. further stated that s/he knew from what s/he had seen that it significantly limited his ability to work and he could not work where his arms were raised above the head.  The situation was getting worse despite physical therapy.  

In an August 2011 VA Form 21-4138, the Veteran's roommate, D.A., who he had known for over 30 years, reported that since about September 2009, the Veteran   had been complaining about numbness at wakening and throughout the day.  D.A. reported that this condition, thoracic outlet syndrome, does not allow the Veteran     to perform his work properly or to stand for extended periods of time.  

In a July 2012 VA Form 21-4138, the Veteran asserts in pertinent part that he became diabetic because over the many years of service, during which he deployed many times, he repeatedly ate MRE and calorie rich/sugar rich food in areas where no     other food sources were available.  He reported that he was told during a deployment in 2002 that his complaints about feeling unwell after drinking coffee, sugary foods, chocolate, or things with sugar in them, were linked to an underlying metabolic problem.  He also asserted that he was diagnosed with diabetes in December 2010    and it was determined that the many years of complaints were due to being a type 2 diabetic.  Prior to the diagnosis, he was told that his blood sugar was borderline high on a number of occasions.  In his September 2012 notice of disagreement, the Veteran reported that he was on repeated temporary duty and moving around so much that he could not get to the same clinic twice to be diagnosed.  In his January 2013 VA Form 9, the Veteran indicated that the condition was addressed while on active duty, but was never diagnosed.  

In an August 2012 statement, the Veteran essentially contends that he reported injury to his back and neck during service, which masked the thoracic outlet syndrome and that once treatment for his back and neck began, he noticed pain and numbness in his shoulders.  He also asserts that after being diagnosed by VA, he was told that thoracic outlet syndrome is associated with neck and lower back injuries.  

In a July 2013 VA Form 21-4138, the Veteran reported that he had repeated inner ear infections, watering eyes, and headaches as a result of exposure to sand, dust and particulates while on active duty in the Middle East.  

In a September 2013 VA Form 21-4138, the Veteran's friend of over six years, S.G., reported that he had witnessed and can attest to the fact that the Veteran has difficulty with his sinuses and watering eyes, and had witnessed congestion and the Veteran's complaints about his sinus situation.  

In a September 2013 VA Form 21-4138, the Veteran's former roommate of approximately nine years, D.A., reported that he had known the Veteran for        more than 30 years and had witness difficulty with his sinuses (breathing and watering eyes) on many occasions and that the Veteran also had frequent cough.  

In a September 2013 VA Form 21-4138, the Veteran's neighbor of seven years, T.L.W. reported that he had witnessed the Veteran having difficulty with his sinuses, breathing watering eyes, and congestion.  

The Veteran submitted several notices of disagreement in January 2014. He essentially asserts that his watering eyes, headaches, and ear infections are the result of working as an engineer on the flight line and at dusty heavy construction sites during service, where he was exposed to environmental hazards.  In one, the Veteran also asserts that his headaches are associated with his sinusitis.  

In a February 2014 VA Form 21-526b, the Veteran raises the assertion that his sexual dysfunction is secondary to his service-connected back disability.  In a February 2014 VA Form 21-4138, he asserts that his back disability causes him    not to be able to feel his skin with any sensations and, as such, he cannot get a proper erection and ejaculation is extremely difficult.  Further, the back disability prohibits him from thrusting successfully during sex, which causes him difficulty    in getting an erection and keeping it long enough.  The Veteran contends that        his inability to perform sexually cost him an engagement. In a January 2015 VA Form 9, the Veteran asserted that he noticed erectile dysfunction immediately upon injuring his back during service, but did not make an issue of it because he did not believe it was right to sleep around.  Once he became engaged, he decided to raise    it as an issue.  In a subsequent January 2015 statement, the Veteran reported that he failed to mention that this disability also includes the fact that he cannot physically feel his penis and that except for the sensation of emptying at his bladder, he does not know precisely when he is urinating and that he believes he will require intervention to maintain urinary control.  

The Veteran submitted several substantive appeals (VA Form 9) in January 2015 addressing his claims for service connection.  He essentially asserts that headaches, watering eyes and ear infections are directly linked to the already service-connected sinusitis as they were experienced at the same time and are part of the ongoing string of multiple interlinked problems.  He asserts that to his knowledge, the doctors did not list the headaches, watering eyes and/or ear infections separately since they were focusing on the overarching issue.  

The Veteran testified in June 2015 that he woke up one morning and both of his     arms would not work and that when he went to VA, he was diagnosed with thoracic outlet syndrome, and that he was told that over the course of many years, the muscles around the blood vessels that go up through this area of his body thicken as a result of repeated mechanical actions of the arms.  In regards to diabetes, the Veteran testified that he had symptoms during active duty service that went undiagnosed.  In regards to ear infections, headaches and watering eyes, the Veteran reported that they were due to exposure to sand and dust while deployed to the Middle East and that he had these symptoms during service, but he also indicated that they were pretty much the same as the problems he was having with his sinuses.  The Veteran also testified that he was not aware he had a problem with erectile dysfunction until he became engaged and that it was his understanding it was associated with his back disability.  

In a February 2017 statement, the Veteran reported that he uses several prescribed medications to deal with the symptoms of sinusitis and that the condition causes him to lose sleep and constantly have a runny nose, headaches and watery eyes.  The Veteran also reported that he experienced symptoms caused by diabetes during a deployment and made contacts with a medical facility, but was unable to make a second contact to the same facility due to his travel schedule.  He asserts that he submitted an email contact to an Air Force doctor, who said that she thought this might be endocrinological in nature.  The Veteran contends that diabetes was undiagnosed while on active duty and persisted for many years.  In regards to          ear infections, the Veteran reported that he had had repeated and reoccurring ear infections for many years, which if left untreated, cause him to be bed ridden for three to five days and significantly upset his stomach due to drainage; and that this condition results from an undiagnosed illness while on active duty.  Concurrent with the ear issues, the Veteran reported experiencing intense headaches that spread down his neck, which are the result of an undiagnosed illness while on active duty.  In regards to watering eyes, the Veteran reported he first noticed this issue while deployed to Saudi Arabia and that it resulted from an undiagnosed illness while on active duty.  

In a March 2017 statement, the Veteran reported that he could not understand why service connection for diabetes had been denied as he had a mother, twin sister, and brother who was a year older, who did not have the disease; that his excessive travel schedule during service caused him to be unable to follow up with a doctor who emailed that she thought his problems were part of an underlying metabolic problem, which he believed was diabetes; and that he instinctively deduced over time that         he should limit his sugar intake as he noticed it was making him feel fatigued and lethargic.  The Veteran also reported that he was unaware of erectile limitations during service because this was prior to an engagement and he has a strong moral prohibition against promiscuity.  In regards to his claim for thoracic outlet syndrome, the Veteran clarified that he was not claiming it was due to his back injury, but         that only when the back pain lessened did it become apparent he had an additional problem, such that the thoracic outlet syndrome appeared to be an undiagnosed illness while on active duty.  

Service treatment records are devoid of reference to complaint of, or treatment for, ear infections, watery eyes, and sexual or erectile dysfunction. They do reveal that the Veteran reported headache in August 1995 while seeking treatment for sinus congestion.  In February 2002, he reported his arms usually fell asleep in the morning from the bilateral elbow down, and that he felt really tired after eating sugary foods.  The assessment was bilateral arm paresthesia and rule out diabetes.  Lab work conducted after that in February 2002, however, revealed normal glucose levels when both urine and blood were screened.  In an email dated after the February 2002 blood work, J.E.P. reported that he had spoken to Dr. A. regarding the Veteran's case and the physician was not quite sure what to think of it either; however, if the problem is noticed after drinking coffee, eating chocolate or sugary goods, there could be an underlying metabolic problem, so the physician suggested sending the Veteran to an endocrinologist for further evaluation.  It was noted the referral had been placed in the system and that the Veteran would be contacted by Tricare to inform him where he would be seen.  There is no indication in the service treatment records that the Veteran ever was seen by an endocrinologist, or that he was diagnosed with diabetes.  

The Veteran completed a post-deployment health assessment in July 2002, although it appears he meant to indicate that the month was September rather than July given that he reported he had departed from the theater in September 2002.  The Veteran reported that his health in general was very good and he denied unresolved medical 
problems.  The only concern he listed was a spider bite to the right arm.  In a September 2002 DD Form 2844, the Veteran denied ear, nose or throat trouble; numbness or tingling; impaired use of arms, legs, hands or feet; and frequent or severe headaches.  

The post-service medical evidence of record consists of private and VA treatment records.

Records from Dr. F.L.H. reveal that the Veteran was seen with chief complaint of left ear infection for four days in April 2009.  The assessment was serous otitis.  

A September 2009 VA neurology outpatient note documents that the Veteran          was seen for intermittent numbness in the upper extremities that had become more frequent.  It was typically present with sleeping but he also had it while doing work on the computer.  The numbness was transient and usually resolved within a few minutes with position change.  There was no upper extremity pain.  Following neurological examination, the assessment made was intermittent numbness; differential includes thoracic outlet syndrome, cervical radiculopathy, or polyneuropathy.  Basic screening labs for polyneuropathy, however, were unremarkable for etiology.  

Records from Dr. F.L.H. reveal that the Veteran was seen in November 2009 with complaint of a possible sinus infection.  He reported cough and congestion and not being able to catch his breath.  The assessment included serous otitis.  

Records from Dr. F.L.H. report that the Veteran wanted screening for diabetes mellitus in February 2010, at which time he reported that his father had diabetes.     A new diagnosis of type II diabetes mellitus was made in December 2010. The lab work associated with this diagnosis is of record, with a handwritten notation that the Veteran was started on Metformin on December 13, 2010.  

In an August 2010 letter, Dr. B.J.S. reported that the Veteran had been seen with complaint of back pain that month with numbness in the lower extremities.  It was noted at that time that the Veteran was able to obtain an erection and ejaculate, but said that his sensation was impaired in that branch.  The impression noted that there was no evidence of definite neurological dysfunction.  The Veteran also denied experiencing erectile dysfunction in relation to his service-connected back condition during a November 2010 VA examination.  

Records obtained from the Social Security Administration reveal that a bilateral upper extremity arterial Doppler ultrasound was conducted in March 2011, which contained an impression of bilateral diffuse monophasic flow compatible with moderate peripheral vascular arterial disease.  A subsequent March 2011 private treatment record from Dr. B.J.S. reported that the Veteran indicated his hands went to sleep when he was driving and that he had to take them off the steering wheel and they return to normal.  Physical examination revealed that when the Veteran elevated his arms, they became quite pale and the color returned when he dropped them.  He had no hard objective findings and strength was intact in the upper extremities, though biceps and triceps reflexes were bilateral depressed and there was some distal touch loss in both hands.  In the impression section, the physician indicated that the symptomatology could not be accounted for and the Veteran may have an element of thoracic outlet syndrome.  He was to return for EMG and nerve conduction study.  An April 2011 record from Dr. B.J.S. reported that EMG and nerve conduction study was performed that month, which was essentially normal except for mild to moderate right carpal tunnel syndrome and ulnar sensory latency of diminished amplitude.  

An August 2011 VA Form 21-4138 reports that the Veteran had been receiving physical therapy from K.D. for his diagnosis of bilateral thoracic outlet syndrome and his initial visit was in April 2011.  It was reported that during the course of evaluation, the Veteran's hands became blanched if he elevated his arms about 90 degrees for 30 seconds or less.  Color would return to his hands after his arms were lowered.  Associated treatment records indicate that the Veteran was to have EMG on his upper extremities.  It does not appear that the EMG was conducted.  

The Veteran underwent a VA peripheral nerves examination in August 2011, at which time his claims file and all available records were reviewed.  In pertinent part, the Veteran reported that his hands went numb while driving or using the phone more than four to five minutes and working on a computer more than about 10 minutes.  Any time the hands are above shoulder level, they will turn while      and he will get circumferential numbness and associated weakness in both upper extremities.  The Veteran reported that recent physical therapy had helped some and that he had recently had EMG and nerve conduction studies.  He also reported that initially, he was just having symptoms in the right upper extremity, but it was now bilaterally.  The symptoms started in about 2002.  He denied night pain or real pain and only noted numbness and then a sense of weakness and being unable to use the upper extremities.  

The Veteran reported a diagnosis of thoracic outlet syndrome made by a private physician.  The examiner reported that review of the claims file did not show the reported EMG or nerve conduction studies as only the lower extremities were examined in September 2010.  The examiner did note that the Veteran had seen        VA neurology in 2009 with a questionable differential diagnosis of thoracic outlet syndrome versus compressive neuropathy in the cervical spine versus polyneuropathy in the upper and lower extremities. The examiner also noted that an August 2009 MRI of the cervical spine showed only mild degenerative changes and no compression.  Physical examination revealed positive Addison test bilaterally, with a finding that   the right radial pulse was not as strong as the left but returned to baseline with dependency of the arms.  The examiner noted that the Veteran never had an x-ray      of the cervical spine to rule out cervical rib, which is a common cause for thoracic outlet syndrome.  X-rays were taken that day which showed mild degenerative changes and no evidence of a cervical rib. The examiner noted that the positive Addison's test, bilaterally, was consistent with thoracic outlet syndrome.  The examiner provided an opinion that there is no association whatsoever between thoracic outlet syndrome and lumbar spine degeneration as thoracic outlet syndrome is almost always a vascular type phenomenon not associated with the lumbar spine.  

The Veteran underwent private audiological evaluation in March 2013 by Dr. L.I.B.  The treatment record associated with this visit indicates that the Veteran had sinus problems in December 2012 and complained of severe ear pain and felt congestion and popping.  

A May 2015 private progress note contains an assessment of impotence of organic origin.  A January 2017 private treatment record contains an impression of male infertility.  There was a notation that concerns about ejaculation could be due to        a number of factors, none of which related to service or to his service-connected lumbar spine disability.  

The Veteran underwent several Disability Benefit Questionnaire examinations (DBQs) in January 2016 pursuant to the Board's November 2015 remand.

During a headaches DBQ, a diagnosis of sinus headache was provided.  The Veteran reported a history of headaches since 2000 while in active service.  He reported he was evaluated and treated by civilian doctors for sinusitis and headaches with no improvement in symptoms over the years.  The headaches were frontal and para nasal in distribution, pressure like, moderate-severe in intensity.  The Veteran indicated the headaches are associated with stuffy nose and sinusitis flare up and that nasal drainage improves the head pain.  They lasted several hours and occurred two to three times per month, especially in the fall and spring seasons.  There was no history of prostrating headaches (states may be limited due to symptoms of sinusitis but not severe head pain).  In the remarks section, the examiner indicated reviewing the electronic folder and that no service treatment records pertaining        to headaches were found.  It was further noted that the headaches as described appeared to be sinus headaches, hence likely related to the Veteran's chronic sinusitis.  

During an eye conditions DBQ, the Veteran was diagnosed with bilateral dry eye, bilateral cataract, and bilateral refractive error.  In pertinent part, he reported bilateral watery eyes for approximately eight years.  The examiner provided an opinion after physical examination that watering of eyes is less likely as not caused by or a result    of Gulf War environmental exposure.  The examiner explained that the Veteran was deployed to the Middle East during the Gulf War, and was subjected to dust, sand, and smoke.  These irritants cause dry eye bilaterally.  This is one potential cause         of his dry eye complaints.  It may be further exacerbated by use of a systemic beta blocker (atenolol) for hypertension.  

During a male reproductive system conditions DBQ, the Veteran was diagnosed with erectile dysfunction.  He reported erectile dysfunction noted in his 2015 primary care providers notes and that he was given Viagra, which caused side effects, and that he now used an over-the-counter medication with good results.  

During a diabetes mellitus DBQ, the Veteran was diagnosed with type II diabetes.  The examiner provided an opinion that the diabetes was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The rationale was based on the fact that the Veteran has a family history of diabetes and that MRE's did not cause him to have diabetes.  If they had, he would have been a diabetic in service not after service when he no longer ate the MRE's.  The examiner also cited the fact that the Veteran's blood sugars were within normal limits in service and they did not reach the criteria for diabetes.  The examiner acknowledged the Veteran's report that he felt tired after he ate and sluggish and that he wrote his provider about the issue and that he felt this is evidence of his having diabetic symptoms in service, but the examiner noted that the Veteran had a glucose tolerance test in 2002 and it was normal. The examiner further noted that it is well known that babies fall asleep after they eat      and that children have nap time after meals and that the Veteran's symptoms of sleepiness and fatigue as well as feeling tired and sluggish is not a diagnosis of diabetes. The examiner noted that the Veteran has a family history of diabetes and     he developed the condition at least six years or more after service, according to the evidence.  

The examiner concluded that she was unable to find any evidence of his having diabetes in service or within a year of his service such that it is less likely than not this Veteran's diabetes is a result of service. With respect to the claimed impotence, the examiner opined that the condition is less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine condition.  The rationale was based on the fact that the Veteran did not mention erectile dysfunction being 
a result or complication of his lumbar spine when he was asked about it. The examiner further noted that according to his physician notes, he requested Viagra in 2015 and was diagnosed with impotence of organic origin, not erectile dysfunction secondary to back issues.  Additionally, he is advancing in age and it is common to have impotence as he reaches his 60's.  Additionally he reports the Viagra did not work and he now uses over-the-counter medication with good results; therefore it is obvious his back does not cause his impotence as the condition has resolved with over-the-counter 
medication. The examiner concluded that since the Veteran has diabetes and diabetes commonly causes or aggravates erectile dysfunction, it is likely his erectile dysfunction is caused by or aggravated by his diabetes, but his diabetes is not service-connected as it was not diagnosed until many years after service deployment.

During an ear conditions DBQ, the examiner noted that the Veteran presented     with a collection of ear, nose and throat related symptoms, primarily rhinitis, recurrent sinusitis, ear pressure, and ear fullness.  He had known bilateral high frequency hearing loss and had been recommended hearing aids in the past.  He develops recurrent upper respiratory infection-type symptoms several times per    year that have required treatment for his acute symptoms, including antibiotics,        in addition to a variety of other treatment recommendations such as nasal saline irrigation, nasal steroid sprays, nasal antihistamine sprays and over-the-counter medications.  He has documented and extensive environmental exposure during   his years of military service to include extensive exposure to microfine sand and dust during his Middle East deployments/service.  His exposure has led to an increase in recurrent symptoms and aggravation of seasonal exposure to environmental allergens, again leading to recurrent collection of symptoms.  

The Veteran endorsed recurrent itchy ears and cerumen accumulation and reported previous allergy tests to be negative, but he clearly had subjective worsening of symptoms to mold, tree pollen and ragweed, indicating a non-allergic rhinitis component.  He endorsed a history of sinus surgery in approximately 1992-93.      No diagnosis was provided following physical examination.  It was the VA examiner's opinion that with regards to ear infections, there was no connection between his external ear symptoms of chronic itching and frequent cerumen accumulation.  The examiner noted that examination of the external ears was normal, as was when examined by an outside physician in January 2016.  The examiner provided an opinion that it is less likely than not that his ear complaints (of itchy ears and recurrent cerumen accumulation) are related to a service incurred event.  The rationale was based on the absence of current objective evidence of ear infections on examination.  The examiner noted that the Veteran's complaint of ear pressure was related to rhinitis.  

A VA sinusitis and rhinitis DBQ on January 8, 201 noted the same findings made during the ear conditions DBQ. The examiner noted that the maxillary sinuses     were affected and that findings, signs or symptoms attributable to chronic sinusitis included chronic sinusitis detected only by imaging studies; episodes of sinusitis; headaches, pain of affected sinus; tenderness of affected sinus; and purulent discharge.  The examiner described recurrent rhinitis, episodic sinusitis with purulent drainage, head and sinus pressure with ear pressure, fullness and pain-aggravated with the change of seasons. 

The Veteran underwent VA peripheral nerves conditions and shoulder and arm conditions DBQs in conjunction with the claim for service connection for thoracic outlet syndrome.  During the shoulder and arm conditions DBQ, the Veteran reported that the onset of the claimed thoracic outlet syndrome was in 2002/2003     at the same time he injured his back.  He asserted that the next day, his arms would not move.  The "floppy arm business did not occur again but continues arm and thumb numbness."  He reported finger activity numbness and irritation five to        six times a week.  The examiner noted that review showed the September 2009 neurology note that contained an assessment of intermittent numbness and differential including thoracic outlet syndrome, cervical radiculopathy, or polyneuropathy.  

During the peripheral nerves conditions DBQ, the Veteran reported numbness      and tingling of the hands; autonomic symptoms involving the whole hand; and     that this was the same issue since he first got hurt and he thought it was part of the back problem.  The examiner noted that no diagnosis was being provided for the claimed thoracic outlet syndrome as examination was normal and the examiner    was waiting for the EMG/NCS determination of nerve involvement.  It was the examiner's opinion that the condition claimed was less likely than not incurred in   or caused by the claimed in-service injury, event or illness. The rationale was based on the fact that the Veteran reported a nerve issue in the arms, which was the major symptom pathology he described.  The examiner explained that there are five major nerve plexus of the body.  The Veteran reported that his thoracic outlet pain was masked in the body at the time of the lumbar spine trauma/pain, but the examiner noted that the lumbar plexus does not support the brachial plexus or vice versa and there is no direct effect/affect by either plexus to each other.  The examiner also noted that he was unable able to find a physician that diagnosed thoracic outlet syndrome.  The examiner noted that it was a possible differential diagnosis in 2009, but that it was ruled out secondary to the degenerative nature of both spines.  The examiner explained that the thoracic outlet is the space between the collarbone (clavicle)      and the first rib, which contains a neurovascular bundle (the brachial plexus and subclavian vessels) passing between the anterior and middle scalene muscles.  Thoracic outlet syndrome (TOS) is a syndrome involving various degrees of compression on these neural and vascular structures.  The examiner determined   that there was no communication of the brachial and lumber plexus based on anatomy alone.  

The examiner later clarified that current symptom description was not clinical             for thoracic outlet syndrome caused by or the result of lumbar service connected condition because the anatomy does not correlate.  The examiner further noted that   an EMG/NCS study had been ordered for nerve alteration because the most common cause of these syndromes is trauma, either from direct trauma to the neck or from repetitive motion at work (Sanders).  The irritating presence of an incomplete extra    rib (cervical rib) above the normal first rib is the cause of only 10 percent of cases of the condition (1 percent of the general population) and is almost always associated with arterial thoracic outlet syndrome.  An aberrant or rudimentary rib narrows the space under the clavicle and can press on the brachial plexus or cause intermittent compression of the subclavian artery or the subclavian vein corresponding with arm movement.  Cervical ribs are normally asymptomatic, however, and the presence of    a cervical rib does not automatically explain thoracic outlet syndrome symptoms.  Thoracic outlet syndrome almost always occurs in adulthood, suggesting that compression occurs over time as the muscles and ligaments in this area undergo changes with age and/or use.  Many individuals with thoracic outlet syndrome are women in early to mid-adult life in whom sagging of the shoulders, large breasts,    and poor muscular tone may be a contributing factor.  Thoracic outlet syndrome may also result from traumatic injury in a motor vehicle accident (e.g., whiplash of the neck).  Individuals born with cervical ribs and/or anomalous first ribs - an estimated   1 percent of the population - who experience neck trauma as the result of injury         or repetitive stress are predisposed to developing thoracic outlet syndrome.  The examiner explained that the Veteran's neck MRI was silent for extra rib pathology and he did not report trauma to the neck.  The examiner also stated that an EMG      and nerve conduction studies were being ordered, and that there must be changes      in the median ulnar and medial antebrachial cutaneous nerves to meet the criteria for diagnosis.  The examiner also emphasized that occupational thoracic outlet syndrome is a relatively uncommon disorder and other disorders with similar symptomatology need to be ruled out.  

A May 2016 VA physical medicine rehab consult note documents that the Veteran complained of hand numbness and tingling since 1998, with tingling in both thumb and pinky in the hands right now, which sometimes radiated throughout the arms.  Nerve conduction studies were conducted, which showed electrodiagnostic evidence of right median sensory and motor demyelinating neuropathy and bilateral evidence of conduction slowing across the elbow suggestive of cubital tunnel syndrome.  It was specifically noted that the study did not suggest neurogenic thoracic outlet syndrome, in which normal latencies, but decreased ulnar sensory and median motor amplitudes, would be expected.  

The Veteran was seen at Texas A&M Physicians in November 2016 with complaint of cough and congestion.  It started as nasal congestion and had progressed to a deep cough.  The Veteran had a runny nose and sinus congestion, as well as pressure in his face and behind his ears.  Cough was worse at night and productive, but there was no bloody sputum.  During a review of systems, the Veteran complained of hoarseness, sinus congestion, sore throat, rhinorrhea, ear ache, cough, and fatigue. The impression was acute sinusitis.  

Upon review of the record, the Board concludes that the preponderance of the evidence is against each of the claims for service connection.

In regards to the claims for service connection for ear infections, headaches, and thoracic outlet syndrome, a current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

The Board acknowledges that the Veteran was diagnosed with serous otitis on two occasions in 2009.  There is no evidence since the claim was initiated in July 2013, however, that the Veteran has been diagnosed with ear infections.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability      is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Moreover, the VA examiner who conducted the January 2016 ear conditions DBQ provided an opinion that it is less likely than not that the Veteran's subjective ear complaints (of itchy ears and recurrent cerumen accumulation) are related to a service incurred event because there was no objective evidence of ear infections on examination.  Without evidence of a current diagnosis of ear infections service connection for the distinct disability of ear infections is not warranted.  Service connection for ear infections is also not warranted on a presumptive basis under the legislation specific to Persian Gulf War Veterans because the January 2016 examiners indicated the Veteran's complaints of ear fullness and pain were related to his rhinitis or symptoms of sinusitis. 

The Board also acknowledges that the medical evidence of record supports a finding that the Veteran has been treated for complaints related to headaches.  There is no indication, however, that the Veteran has a headache disorder separate from his service-connected chronic maxillary and frontal sinusitis with allergic rhinitis.     
Rather, the January 2016 VA examiner who conducted the headaches DBQ diagnosed sinus headache.  Without evidence of a current diagnosis of headache disorder distinct from sinus headache, service connection is not warranted on a direct basis.  See 38 C.F.R. § 3.303.  Service connection for headaches is also not warranted on a presumptive basis under the legislation specific to Persian Gulf War Veterans because the headaches have been attributed to a known clinical diagnosis, namely the chronic maxillary and frontal sinusitis with allergic rhinitis.  See 38 C.F.R. § 3.317.  The complaints of headaches will be considered in regards to the Veteran's claim for an increased initial rating for chronic maxillary and frontal sinusitis with allergic rhinitis.  

The Board also acknowledges that the Veteran received private treatment for thoracic outlet syndrome and that it is his belief he was diagnosed with this condition by VA. Review of the evidence of record, however, reveals that thoracic outlet syndrome was a differential diagnosis made by VA during a September 2009 neurology clinic visit, and that the actual assessment at that time was intermittent numbness in the upper extremities.  The Veteran has undergone several objective tests of the nerves involved in the function of his upper extremities since that time, and none support a finding of thoracic outlet syndrome.  An April 2011 private treatment record reports that EMG and nerve conduction studies performed that month were essentially normal except for mild to moderate right carpal tunnel syndrome and ulnar sensory latency of diminished amplitude; and nerve conduction studies conducted in 2016 showed electrodiagnostic evidence of right median sensory and motor demyelinating neuropathy and bilateral evidence of conduction slowing across the elbow suggestive of cubital tunnel syndrome, with specific notation that the study did not suggest neurogenic thoracic outlet syndrome, in which normal latencies, but decreased ulnar sensory and median motor amplitudes, would be expected.  In short, the symptoms described by the Veteran as affecting both upper extremities have been attributed to diagnoses other than thoracic outlet syndrome.  Thus, service connection for thoracic outlet syndrome on a direct basis is not warranted.  Moreover, the Board finds that service connection for thoracic outlet syndrome is also not warranted on a presumptive basis under the legislation specific to Persian Gulf War Veterans because the symptoms reported by the Veteran in relationship to his upper extremities have been attributed to known clinical diagnoses including carpal tunnel syndrome.  See 38 C.F.R. § 3.317.        The Board notes that service connection for bilateral carpal tunnel syndrome         was granted in a July 2016 rating decision effective July 5, 2016.  

In regards to the claims for service connection for watering eyes, diabetes mellitus, and sexual dysfunction, service connection is not warranted on a direct basis because there is no probative evidence linking any of these conditions to service.  See 38 C.F.R. § 3.303.  Rather, the examiners who conducted the January 2016 DBQs provided opinions against the claims.  The examiner who conducted the eye conditions DBQ was of the opinion that the subjective complaints of watering eyes is less likely as not caused by or a result of Gulf War environmental exposure since exposure to irritants like dust, sand, and smoke cause dry eye, not watering eyes; the examiner who conducted the diabetes mellitus DBQ was of the opinion that diabetes was less likely than not incurred in or caused by the claimed in-service injury, event or illness since the Veteran has a family history of diabetes and since his blood sugars were within normal limits in service and did not reach the criteria for diabetes; and the examiner who conducted the male reproductive system conditions DBQ was of the opinion that the Veteran's erectile dysfunction was caused or aggravated by his diabetes.  

Service connection is not warranted for watering eyes on a presumptive basis     under the legislation specific to Persian Gulf War Veterans because there were no objective signs of watering eyes perceptible to the examining physician so that the Veteran's subjective complaints could be verified independently.  See 38 C.F.R.     § 3.317.  

Service connection is not warranted for diabetes mellitus on a presumptive basis because there is no probative evidence that the Veteran was diagnosed with diabetes until December 2010, which is more than one year following his most recent discharge from active duty service in October 2002.

Service connection is also not warranted for sexual dysfunction on a secondary     basis because the January 2016 male reproductive system conditions DBQ examiner provided an opinion that it was less likely than not proximately due to or the result     of the Veteran's service-connected lumbar spine condition since the Veteran did not mention erectile dysfunction being a result or complication of his lumbar spine when he was asked about it; he had been diagnosed with impotence of organic origin, not erectile dysfunction secondary to back issues in 2015; he was advancing in age and      it was common to have impotence with age; and over-the-counter medication had resolved the condition.  The Board again notes that the January 2016 VA examiner also provided an opinion that the Veteran's erectile dysfunction was caused or aggravated by his diabetes, which is not a service-connected disability.  For these reasons, service connection for sexual dysfunction on a secondary basis must be denied.  See 38 C.F.R. § 3.310.  

While the Veteran believes that he has ear infections, headaches, watering eyes, thoracic outlet syndrome, and diabetes mellitus as a result of service, and that his current sexual dysfunction is related to service or to a service-connected disability, and he has had several individuals who know him write statements in support of    his claims, as lay people, the Veteran and these individuals have not shown that they have specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence     to testify as to symptoms but not to provide medical diagnosis).  In this regard,      the diagnosis and etiology of ear infections, headaches, watering eyes, diabetes mellitus, sexual dysfunction and thoracic outlet syndrome are matters not capable   of lay observation, and require medical expertise to determine. Accordingly, the lay opinions as to the diagnosis or etiology of any of these claims are not competent medical evidence.  The Board finds the opinions provided by the VA examiners, which were based on review of the claims file and examination of the Veteran, to  be more probative than the lay assertions.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent        the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects     of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was originally established for bilateral hearing loss and chronic maxillary and frontal sinusitis in the December 2013 rating decision that is the subject of this appeal.  Noncompensable (zero percent) ratings were assigned for both.  The rating assigned for bilateral hearing loss was made effective January 17, 2013, pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  The rating assigned for chronic maxillary and frontal sinusitis was made effective July 9, 2013, pursuant     to 38 C.F.R. § 4.97, Diagnostic Code 6513.  As noted in the Introduction, an April 2016 rating decision recharacterized the disability as chronic maxillary and frontal sinusitis with allergic rhinitis and increased the rating to 30 percent effective January 8, 2016.  

The Veteran seeks initial ratings in excess of those currently assigned for his      service-connected bilateral hearing loss and sinusitis.  In an April 2013 VA Form      21-4138, the Veteran reported that he was having trouble hearing conversations and television shows.  See also June 2013 VA Form 21-4138.  In a January 2014 notice    of disagreement, he reported that he was having trouble hearing conversations, people talking at meetings, and television shows. In a January 2015 VA Form 9, the Veteran reported that his hearing continues to degenerate and he had had to buy and use $6,000 worth of hearing aids, one in each ear, in order to maintain acceptable levels   of hearing.  He contends that he cannot discriminate words from sounds in large     areas and when large numbers of people are talking such as in an auditorium. This    problem limits his work ability and the clarity of what he understands being said        to him. The Veteran reports that if he cannot see someone's lips moving, he does      not fully understand what they are saying.  

The Veteran testified before the Board in June 2015.  In regards to hearing loss,    he reported that he had bought some hearing aids but had still not adjusted to them, and that he cannot understand what people are saying.  He asserted that he could generally hear people if he can see their lips, but could not hear well in larger areas, like an auditorium.  In regards to sinusitis, he reported that he wakes up in the morning with a stuffed nose and watery eyes; that five or six times a month, he      has a serious ear ache; and that if he does not take sinus medication, it will put him in bed for three to four days.  

In a February 2017 statement, the Veteran reported that he does not hear one third of the words spoken on the television; that he cannot understand people talking to him unless they have turned directly towards him to speak; and that his hearing aids do not work well enough to solve his problem.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2016). 

To evaluate the degree of disability for bilateral service-connected hearing loss,     the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2016).  Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Puretone Threshold Average," will be used when the examiner certifies that use of the    speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  

The rating criteria also provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. §  4.86 (2016).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral. Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral. Id. 

Diagnostic Code 6513 provides that a 10 percent evaluation will be assigned   where there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation will be assigned where there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation will be assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See Note, 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

The medical evidence in this case consists of private and VA treatment records, and several VA examination reports.  

The Veteran underwent private audiological evaluation in March 2013 by Dr. L.I.B.  This audiological evaluation is not adequate for rating because there is no indication that the speech discrimination test was conducted using the Maryland CNC test, as required by regulation.  See 38 C.F.R. § 4.85 (a).  The treatment record associated with this visit indicates that the Veteran had sinus problems in December 2012 and complained of severe ear pain and felt congestion and popping.  

The Veteran underwent a VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) in May 2013.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
75
55
LEFT
40
60
70
80
62

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  There was no discussion regarding the functional impact of hearing loss. The results from the May 2013 audiological evaluation correspond to Level I in the right ear and a Level II in the left ear under Table VI.  Where hearing loss is at Level I in   one ear and at a Level II in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85, Table VI, VII (2016).

The Veteran underwent a VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx DBQ in September 2013.  In pertinent part, he reported three sinus infections in the past two years and had complaints of rhinorrhea every two weeks.  The Veteran also indicated that he had pain when taking a deep breath and that his nasal passages clogged up. The examiner noted that medical records in the claims file supported the diagnosis of chronic sinusitis. The examiner indicated that the maxillary and frontal sinuses were affected; findings, signs or symptoms attributable to chronic sinusitis included chronic sinusitis detected only by imaging 

studies.  The Veteran did not have non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past        12 months or incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  It was noted that a September 2013 x-ray contained an impression of possibility of mucosal thickening within the maxillary and frontal sinuses is suspected, indicating the possibility of chronic sinusitis.  The functional impact of the condition was decreased stamina.  

A January 2014 record from Hearing Specialists of Texas reveals that the Veteran gave an audiologist permission to order bilateral hearing aids that cost nearly $6,000.  This audiological evaluation is not adequate for rating because there is no indication that the speech discrimination test was conducted using the Maryland CNC test, as required by regulation.  See 38 C.F.R. § 4.85 (a).  An April 2014 private progress note later indicated that he was able to get a right ear hearing aid, but could not afford a second one.  

The Veteran was seen at Texas A&M Physicians in November 2015 with sinus congestion.  He reported that because of the congestion and mucus, he gets an   upset stomach and sore neck muscles.  He also reported low grade fever, runny nose and sore throat.  The Veteran indicated that he had had six to seven sinus infections in the last two months, but had not been seen by a doctor.  Physical examination showed no frontal sinus tenderness, no maxillary sinus tenderness, and no temporal artery tenderness.  Clear coryza was noted in the nose.  The impression was allergic rhinitis, with no indication on physical exam of bacterial sinus infection.  

The Veteran was seen at Texas A&M Physicians in December 2015 for evaluation of "sinus infection."  He reported he knows because he had had them before.  He reported "low grade temperatures" but could not give a specific number.  He also reported cough, coughing up "green gunk," runny nose, stopped up nose, and body aches.  The symptoms had been present since November.  During a review of systems, the Veteran complained of fever, sinus congestion and rhinorrhea. The impression was acute sinusitis.  

The Veteran underwent a VA sinusitis and rhinitis DBQ on January 8, 2016.  Diagnoses of allergic rhinitis and chronic sinusitis were provided.  The same findings made during the ear conditions DBQ were again noted.  In addition, the examiner noted that the maxillary sinuses were affected and that findings, signs       or symptoms attributable to chronic sinusitis included chronic sinusitis detected only by imaging studies; episodes of sinusitis; headaches, pain of affected sinus; tenderness of affected sinus; and purulent discharge.  The examiner described recurrent rhinitis, episodic sinusitis with purulent drainage, head and sinus pressure with ear pressure, fullness and pain-aggravated with the change of seasons.  The examiner also noted that the Veteran had 6 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months and three or more incapacitating episodes of sinusitis requiring prolonged   (4 to 6 weeks) of antibiotics treatment in the past 12 months.  No findings specific to rhinitis were made.  The examiner reported that a January 2016 CT scan of the sinuses showed nasal septal deviation, bilateral concha bullosa, and mild mucosal thickening in the left maxillary sinus.  The examiner noted that the Veteran's sinus condition impacted his ability to work when acute symptoms were present, due to difficulty with concentration, focus and overall energy level due to severity of exacerbated symptoms.  

The Veteran underwent a VA hearing loss and tinnitus DBQ in October 2016.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 



HERTZ




1000
2000
3000
4000
Average
RIGHT
40
50
55
60
51
LEFT
40
50
65
65
55

Speech audiometry revealed speech recognition ability of 98 percent in both ears.  In terms of the functional impact of hearing loss, the Veteran reported difficulty understanding speech, speech in the presence of background noise, while in the classroom setting, and hearing the television at a normal volume.  The Veteran also reported otalgia that occurs every two to three weeks, that he self-purchased hearing aids but does not wear them as he does not find them helpful; and that he had an   ear infection about every six months.  Otoscopy revealed clear canals and intact tympanic membranes, bilaterally.  The results from the October 2016 audiological evaluation correspond to Level I in both ears under Table VI.  Where hearing loss    is at Level I in both ears, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85, Table VI, VII (2016).

The Veteran was seen at Texas A&M Physicians in November 2016 with complaint of cough and congestion.  It started as nasal congestion and had progressed to a deep cough.  The Veteran had a runny nose and sinus congestion, as well as pressure in    his face and behind his ears.  Cough was worse at night and productive, but there     was no bloody sputum.  During a review of systems, the Veteran complained of hoarseness, sinus congestion, sore throat, rhinorrhea, ear ache, cough, and fatigue.  The impression was acute sinusitis.  

The preponderance of the evidence of record is against the claim for an initial compensable rating for bilateral hearing loss at any time during the appellate    period.  This is so because the results of audiometric testing in May 2013 and October 2016 did not show the Veteran's bilateral hearing loss to be of such   severity so as to warrant a compensable schedular rating.  Rather, as noted above, the applicable percentage rating at the time of both tests was 0 percent under Table VII.  

The Board has considered whether 38 C.F.R. § 4.86(a) and (b) apply to this case.  Consideration under 38 C.F.R. § 4.86 (a), however, is not warranted, as neither     the right nor left ear displayed pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) of 55 decibels or more.  See May 2013 and October 2016 audiometric test results.  Nor is application of 38 C.F.R.      § 4.86(b) warranted as the pure tone thresholds were not 30 decibels or less at     1000 Hertz and 70 decibels or more at 2000 Hertz.  Id.  

Accordingly, the Board finds that during the entire rating period under appeal, the Veteran's bilateral hearing loss has warranted a noncompensable (zero percent) rating, and that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 53.

Upon review of the record, the Board finds that for the period of the claim prior to January 8, 2016, the Veteran's reported symptomatology for his chronic maxillary and frontal sinusitis with allergic rhinitis more nearly approximates the criteria for    a 10 percent rating.  The Veteran testified in June 2015 testimony that if he does     not take sinus medication, it will put him in bed for three to four days, and the statements submitted by the Veteran and individuals who know him regarding symptoms associated with sinusitis, to include congestion, difficulty breathing, frequent cough, watery eyes, headaches, ear infections, and stuffy nose.  The     Board finds such assertions are more consistent with a finding that the Veteran experiences three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A           higher rating is not warranted as there is no competent and credible evidence        that bed rest was prescribed by a physician during these episodes, as required by VA regulation to be considered incapacitating.  Moreover, the examiner who conducted the September 2013 VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx DBQ specifically indicated that the Veteran did    not have any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  

Nor does the evidence show that the Veteran's sinusitis resulted in more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  There is ample lay and medical evidence to support a finding that the Veteran's sinusitis resulted in both headaches and pain prior to January 8, 2016.  There is no evidence, however, that the Veteran had any purulent discharge or crusting.  Purulent is defined as consisting of or containing pus.  See Dorland's Illustrated Medical Dictionary 1391 (28th ed. 1994).  The Veteran reported that his nasal passages clogged up during the September 2013    VA sinusitis and rhinitis DBQ, but no discharge or crusting was obvious on objective examination.  The Veteran also reported congestion, mucus and running nose when seen at Texas A&M Physicians in November 2015, but clear coryza        in the nose was noted and there was no indication of bacterial sinus infection on objective examination.  The Veteran also reported runny nose, stopped up nose,    and "green gunk" when seen at Texas A&M Physicians in December 2015, but none were noted on objective examination.  

Accordingly, the preponderance of the evidence supports a rating of no higher than 10 percent for chronic maxillary and frontal sinusitis with allergic rhinitis prior to January 8, 2016.  

The preponderance of the evidence of record is also against the claim for an initial rating in excess of 30 percent for chronic maxillary and frontal sinusitis with allergic rhinitis as of January 8, 2016.  This is so because there is no evidence the Veteran has undergone radical surgery with chronic osteomyelitis or repeated surgeries with near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting.  Rather, the Veteran only reported a history of one surgery related to his sinuses during the January 2016 DBQ, and that was in the early 1990s, not during the appellate timeframe.  For this reason, the preponderance of the evidence supports the currently assigned 30 percent rating for chronic maxillary and frontal sinusitis     with allergic rhinitis as of January 8, 2016.  

The evidence in this case pertaining to the service-connected chronic maxillary     and frontal sinusitis with allergic rhinitis is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for ear infections is denied.

Service connection for headaches is denied.  

Service connection for watering eyes is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for sexual dysfunction is denied.  

Service connection for thoracic outlet syndrome is denied.  

An initial compensable rating for bilateral hearing loss is denied.  

For the period of the claim prior to January 8, 2016, an initial rating of 10 percent for chronic maxillary and frontal sinusitis with allergic rhinitis is granted, subject    to the rules and regulations governing the payment of VA monetary benefits.  

For the period of the claim from January 8, 2016, a rating in excess of 30 percent for chronic maxillary and frontal sinusitis with allergic rhinitis is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


